Banke, Presiding Judge.
The defendant appeals his conviction of three counts of child molestation. Held:
1. The court did not err in excluding evidence that the defendant had offered to take a polygraph examination. See Durham v. State, 240 Ga. 203 (3) (240 SE2d 14) (1977).
2. The evidence was sufficient to enable a rational trier of fact to find the defendant guilty of all three offenses beyond a reasonable doubt. See generally Crawford v. State, 245 Ga. 89 (263 SE2d 131) (1980).

Judgment affirmed.


Pope and Benham, JJ., concur.